Citation Nr: 1107220	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-31 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 2000 
for the grant of service connection for residuals of gunshot 
wounds to Muscle Group XVIII.  

2.  Entitlement to an effective date earlier than June 30, 2000 
for the award of a 20 percent rating for residuals of a gunshot 
wound to the buttocks, involving Muscle Group XVII.

3.  Entitlement to an effective date earlier than June 30, 2000 
for the award of a 20 percent rating for left knee laxity.

4.  Entitlement to an effective date earlier than June 30, 2000 
for the award of a 70 percent rating for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq.

ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1969 to April 1971.  

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDING OF FACT

In January 2011, the Board obtained information from the Detroit, 
Michigan RO that the Veteran had died in May 2010.  A copy of the 
death certificate has been associated with the claims file.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); see Veterans' 
Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death of 
the Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  See 38 C.F.R. § 20.1106 (2010).  
The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


